Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed December 13, 2021 in response to the Office Action of October 12, 2021 is acknowledged and has been entered. Claims 1, 2, 11 and 25 have been amended. Claims 1-25 are pending. Claims 11-25 are withdrawn as non-elected claims. Claims 1-10 are under examination in this Office action.

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on December 13, 2021 is acknowledged.  The traversal is on the ground(s) that the claim limitation identified as common technical features has been amended and the cited reference Sahin does not teach such a feature. In specific, Applicant asserted that “The independent claims have been amended to recite that the headset (and associated methods) include at least one ultrasonic sensor and at least one electromagnetic sensor. The Applicant submits that Sahin relates only to audio sensors and contains no disclosure or suggestion of using ultrasonic sensors or an ultrasonic apparatus to collect cerebral data from a headset. Therefore, the Applicant submits that each of amended independent claims 1, 11, 17 and 25 share a common inventive concept, and that the previous restriction requirement is moot in view of the amended independent claims.” 

The Lack of Unity requirement hence is still deemed proper and is therefore made FINAL. The non-elected claims 11-25 are now withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on February 11, 2019 are accepted.

Claim Objections
Claims 1, 3 and 7-9 are objected to because of the following informalities:  
Claim 1, lines 5-6: the limitation “a processor for receiving the collected cerebral data and transmitting the cerebral data collected from the pluratliy of sensors to a remote processor” should be corrected to –a processor for receiving the cerebral data 
Claim 1, line 7: the term “headset” should be corrected to –the headset--.
Claim 3, line 1: the term” at least one electromagnetic sensor” should be corrected to –the at least one electromagnetic sensor--.
Claim 7, line 1: the phrase “the plurality of sensors is disposed on…” should be corrected to –the plurality of sensors are disposed on…”.
Claim 8, line 1: the phrase “the plurality of sensors is configured to…” should be corrected to –the plurality of sensors are configured to…”.
Claim 9, lines 1-2: the phrase “the plurality of sensors…comprises…” should be corrected to –the plurality of sensors…comprise…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 4-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al., US 2015/0223731 A1, hereinafter Sahin, in view of Newell et. al., US 2013/0338544 A1, hereinafter Newell.

Claim 1. Sahin teaches “an apparatus (104 or 108) for collecting cerebral data from a patient for detecting neurocognitive disorders in the patient” ([0258]: the physiological data can include…cerebral blood flow dynamics (e.g., providing insight into brain dynamics)), “the apparatus comprising a headset” ([0043] and claim 1: a wearable data collection device designed to be worn upon a head of a wearer comprising: 
“a plurality of sensors (1232) for collecting the cerebral data, the plurality of sensors including at least one electromagnetic sensor” (claim 1: collect, over a period of time via at least one of the one or more input capture elements, sensor data, wherein the sensor data includes at least one of image data, audio data, electromagnetic data, and motion data) – since it requires a sensor to collect the EM data, Sahin is considered at least implicitly teaching that the “the plurality of sensors including at least one electromagnetic sensor” as claimed; 
“a processor (FIG.13, a CPU 1300) for receiving the collected cerebral data and transmitting the cerebral data collected from the plurality of sensors to a remote processor” (claim 1: providing feedback to the third party computing device comprises transmitting, via a wired or wireless transmission link, a data transmission to the third party computer device), wherein
“the plurality of sensors (1232) are disposed upon headset according to a pre-determined sensor distribution pattern” ([0346]: the onboard sensors 1232 can be incorporated directly into the internal electronics and/or a housing of the wearable device) – since the sensors 1232 are hardware components, when being incorporated into the wearable device, each sensor occupies a physical location, hence together these sensors, during the assembly of the wearable device, are considered being “disposed according to a pre-determined sensor distribution pattern” as claimed. 

Sahin does not teach that the imaging sensor is an ultrasonic sensor, and how the pluratliy of sensors are disposed upon the headset.
However, in an analogous headset-based sensor for collecting cerebral data field of endeavor, Newell teaches that the pluratliy of sensors of the wearable data collection device of Sahin includes at least one ultrasonic sensor ([0026]: the headset 216 can include one or more transducers configured to receive ultrasound echoes that can be processed based on the Doppler effect), wherein 
312a, 312b and 314) are disposed upon headset according to a pre-determined sensor distribution pattern” ([0029]: FIG.3, the headset 300 can include lateral transducer assemblies 312a, 312b proximate the patient’s ears 313a, 313b, and a posterior transducer assembly 314 centered on the anterior headframe member 302).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the pluratliy of sensors of Sahin employ such features of “including at least one ultrasonic sensors” and “being disposed upon headset according to a pre-determined sensor distribution pattern” as taught in Newell for the advantage of providing diagnostic functionality for generating information that can be processed based on the Doppler effect to determine the blood flow velocity, which can be a reliable indicator of the likely clinical course of cerebral vasospasm in the patient, as suggested in Newell, [0026].

Claim 2. Sahin and Newell combined teaches all the limitations of claim 1, including the feature of the “at least one ultrasonic sensor” (Newell: [0026]).
Sahin does not teach that the at least one ultrasonic sensor is a Transcranial Doppler and the headset further comprises at least one Doppler ultrasound transducer probe”.
However, in an analogous headset-based sensor for collecting cerebral data field of endeavor, Newell teaches that 
“the at least one ultrasonic sensor is a Transcranial Doppler and the headset further comprises at least one Doppler ultrasound transducer probe” ([0026]: the headset 216 can include one or more transducers configured to receive ultrasound echoes that can be processed based on the Doppler effect).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the pluratliy of sensors of Sahin employ such features of “including at least one ultrasonic sensor that is a Transcranial Doppler and the headset further comprises at least one Doppler ultrasound transducer probe” as taught in Newell for the advantage of the ultrasound echoes can be processed based on the Doppler effect to determine the blood flow velocity, which can be a reliable indicator of the likely clinical course of cerebral vasospasm in the patient, as suggested in Newell, [0026].

Claim 4. Sahin and Newell combined teaches all the limitations of claim 1, including the feature of the “pre-determined sensor distribution pattern” (Sahin: [0346] and Newell: [0029]). 
In regard to the claimed feature that the cerebral data may be corrected from at least one brain region, since cerebral data is data related to brain, it would be obvious that, when wearing the wearable device of Sahin and Newell combined on the head for collecting the cerebral data, such data must be collected from at least one brain region. 

Claim 5. Sahin and Newell combined teaches all the limitations of claim 4.
Sahin further teaches that the processor for receiving the collected cerebral data is further configured to 
claim 1: analyze the sensor data to identify a time progression of measurements).  

Claim 6. Sahin and Newell combined teaches all the limitations of claim 4.
Sahin further teaches that the processor includes 
“a wireless transceiver operable to transmit the cerebral data to the remote processor” (claim 1: providing feedback to the third party computing device comprises transmitting, via a wired or wireless transmission link, a data transmission to the third party computer device).  

Claim 9. Sahin and Newell combined teaches all the limitations of claim 1, including the feature of “the plurality of sensors for collecting the cerebral data” (Sahin: [0346] and [0258]).
Sahin does not teach that the plurality of sensors for collecting the cerebral data comprises at least one multimodal sensor.  
However, in an analogous headset-based sensor for collecting cerebral data field of endeavor, Newell teaches that the pluratliy of sensors
“comprises at least one multimodal sensor” ([0002]: embodiments are directed to using ultrasound energy to enhance hematoma resolution in extravascular thrombolytic treatment regimes; and [0026]: the ultrasound module can have diagnostic functionality).

Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the pluratliy of sensors of Sahin employ such features of “comprises at least one multimodal sensor” as taught in Newell for the advantage of providing an effective approach for preventing cerebral vasospasm or reducing the severity of cerebral vasospasm as suggested in Newell, [0006].

Claim 10. Sahin and Newell combined teaches all the limitations of claim 1.
Sahin further teaches that the processor further 
“transmits a unique patient identifier to the remote processor” ([0277]: a subject identification algorithm may review the data or analysis information derived by one or more of the other algorithms to uniquely identify the individual based upon biometric identification…The biometric identification may be used in an authentication process when communicating with third party system via the data collection device).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sahin in view of Newell, as applied to claim 1, further in view of Tyler et al., US 2012/0289869 A1, hereinafter Tyler.

Claim 3. Sahin and Newell combined teaches all the limitations of claim 1, including the at least one electromagnetic sensor (Sahin: claim 1, No. 1232).
Neither Sahin nor Newell teaches that the at least one electromagnetic sensor is a Functional Near-Infrared Spectroscopic sensor.
However, in an analogous headset based brain activity sensor field of endeavor, Tyler teaches that the at least one electromagnetic sensor is 
“a Functional Near- Infrared Spectroscopic sensor” ([0096]: sensors that provide information about the scattered photons can be used in functional near-infrared spectroscopy (fNIRS)).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the at least one electromagnetic sensor of Sahin and Newell combined employ such a feature of “being a Functional Near-Infrared Spectroscopic sensor” as taught in Tyler for the advantage of providing brain activity data via the information about the scattered photons, as suggested in Tyler, [0096].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sahin in view of Newell, as applied to claim 1, further in view of Tadi et al., US 2018/0239430 A1. Hereinafter Tadi.

Claim 7. Sahin and Newell combined teaches all the limitations of claim 1. 

However, in an analogous headset based brain activity sensor field of endeavor, Tadi teaches that
“the plurality of sensors is disposed on a plurality of arms connected to the headset, the plurality of arms arranged to surround the head of the patient” ([0110]: the support comprises a central stem 4a…a front lateral branch 4b…a center lateral branch 4c,…and a rear lateral branch 4d…As best illustrated in FIG.4d, the stem, branches and extensions are configured in this example to position EEG sensors at certain positions of interest; and FIG.4C: the sensors 404b are disposed on the branches of the helmet branches that surround the head of the patient).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the plurality of sensors of Sahin and Newell combined employ such a feature of “being disposed on a plurality of arms connected to the headset, the plurality of arms arranged to surround the head of the patient” as taught in Tadi for the advantage of positioning the sensors to properly the position of interest, as suggested in Tadi, [0110].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sahin in view of Newell, as applied to claim 1, further in view of Riechers et al., US 2009/0177092 A1, hereinafter Riechers.

Claim 8. Sahin and Newell combined teaches all the limitations of claim 1.
Neither Sahin nor Newell teaches that the plurality of sensors is configured to operate simultaneously.  
However, in an analogous brain activity sensing field of endeavor, Riechers teaches that
“the plurality of sensors is configured to operate simultaneously” ([0022]: it is also an objective of the present invention to provide an integrated non-invasive trauma sensing and detection system that utilities electromagnetic energy and ultrasound energy simultaneously).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the pluratliy of sensors of Sahin and Newell combined employ such a feature of being “operate simultaneously” as taught in Newell for the advantage of “minimizing impedance mismatches that occur due to reflected energy at interfaces, as suggested in Riechers, Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793